IN THE UNITED STATES DISTRICT COURT
FOR THE l\/HDDLE DISTRICT OF NORTH CAROLINA

ANGELA sORHMKUN,
Piaaaff,
i=i7cv330

V.

NAN cY A. BERRYHILL,
Acting Commissioner Of Social Security,

\/\_/\,/\,,/\_,,/ \.,/\._,J\.,_/\.._,_/\_/

Defendant.
1 MEMORANDUM OPINION AND RECOMMENDATION

OF UNITED STATES MAGISTRATE jUDGE
Plaintiff Angela Soremkun (“Plaintiff”) btought this action pursuant to Sections 205(§)
and 1631(c)(3) of the Social Secuxity Act (the “Act”), as amended (42 U.S.C. §§ 405(§) and
1383(©(3)), to Obtain judicial review Of a Enal decision Of the Corninissionet Ot` Social Security
denying her`clajms for Disability Insurance Beneflts and Snpplernental Secutity Income under,
respectively Titles ll and XVI Of the Act. 'I`he parties have Eled cross-motions for judgment,

and the administrative record has been cetn'ned to the Conrt for review.

,I. PROCEDURAL HISTORY

Plaintiff ptotectively Eled applications n for Disal)jlity Insurance Benetits and
Supplernental Secui‘ity Incorne Benetits On August 2, 2013 and August 1, 2013, respectively,
alleging a disability onset date Of]ulv 1, 2012 in both applications. (Tr. at 12, 253-61.)1 She

later amended her alleged onset date to Angust 5, 2013. (Tr. at 12, 266.) Plaintift’s applications

 

1 Transcript citations refer to the Sealed Administrative Reeord [Doc. #9}.

 

were denied initiallyr (Tr. at 88-125, 171-81) and upon reconsideration (Tr. at 126»63, 184~201).
'l`liereafter, Plaintiff requested an administrative hearing de novo before an Adrriinistrative
Law ]udge (“AL]-”). (l`r. at 202.) On April 22, 2016, Plaintiff, along with her attorney and an
impartial vocational expert, attended the subsequent hearing (Tr. rat 12.) The ALJ ultimately
concluded that Plainn`ff was not disabled within the meaning of the Act CI`r. at 27), and, on
]uly 13, 2017, the Appeals Conncil denied Plaintift’s request for review of the decision, thereby
making the AL]’s conclusion the Commissioner’s final decision for purposes of judicial review.
(Tr. at 1~6.)
n. LEGAL s’rANDARD '

Federal law “au`thorizes judicial review of the Social Security Comrnissioner’s denial of
v social security beneiits.” Hines v. BarnhartJ 453 F.F)d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “eXtremely limited” Frady v. Harris, 646 F.Zd 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.Zd
396, 397 (4th Cir. 1974). lnstead, “a reviewing court must uphold the factual findings of the
AL] if they are supported by substantial evidence and were reached through application of the
correct legal standard.” l-lancocl< v. Astrue, 667 F.Bd 470, 472 (4tl1 Cir. 2012) (internal
quotation 'ornitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.Zd 31, 34 (4tl'i Cir. 1993)
(quoting R_ichardson v. Perales, 402 U.S. 389, 390 (1971)). “lt consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” l\/lastro v. Apfel,-27G

F._°)d 171, 176 (4th Cir. 20()1) (internal citations and quotation marks omitted). “If there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“ln reviewing for substantial evidence, the court should not undertake to re~weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the

[AL]].” l\/iastro, 270 F.?)d at 176 (internal brackets and quotation marks omitted). “Where

 

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the AL].” llancoclr, 667 F.3d at 472. “'l`he issue before
[the reviewing court], `therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

ln undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 f".2d 260, 264 (4th Cir.
1981). ln this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.’i’ l_d. (quoting 42 U.S.C. § 423(d)(1)(A)).2

 

2 “The Social Security Act comprises tw'o disability benefits programs The Social Security Disability lnsurance
Program (SSDI), established by Title ll of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed 'l`he Supplemental Security lncome
Program (SSl), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404L (SSDI); 20 C.F.R. pt 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” griig, 76 F.?)d at 589 n.l.

“The Commissioner uses a five~step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant (l) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.’J ii

A finding adverse to the claimant at any of several points in this five~step sequence
forecloses a disability designation and ends the inquiry For example, “[t]he first step
determines whether the claimant is engaged in csubstantial gainful activity.’ lf the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled
if not, bene§ts are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” MLtro, 270 F.Jd at 177.' Alternatively, if a claimant clears steps one and two,
but falters at step three, i.e., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (‘RFC’).” Ld. at 179.3 Step four then requires the AL_] to assess whether, based on

 

3 “RFC is a measurement of the most a claimant can do despite [the clairnant’s] limitations.” M_s, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). 'I` he RI"C includes both a “physical exertional or strength li_tnitation” that assesses the claimant’s
“ability to do sedentary, light, -rnedium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” l-l__all, 658 f".2d at 265. “RFC is to be determined by the AL] only after
§the rlle considers all relevant evidence of a claimant’s impairments and any related symptoms fagg pain).”
@e_s, 453 F.Bd at 562-63.

that R_FC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. l_d. at 179~80. flowever, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which ccrequires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s

irnpairments.” flines, 453 F.Zd at 563. ln making this deterrnination, the Al,_] `must decide

 

c‘whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” gail 658 F.Zd at 264~65. lf, at this step, the Government cannot carry its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,’J the claimant qualifies as disabled Hines, 453 F.3d at 567.

 

lll. DlSCUSSlON

ln the present case, the AL'] found that Plaintiff had not engaged in “substantial gainful
activity” since her alleged onset date. Thc AL] therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process (Tr. at 14.)4 At step two, the AL]
further determined that Plaintiff suffered from the following severe impairments:

migraines; seizure disorder; bipolar disorder; and opiate and substance
addiction

(Tr. at 15.) The AL] found at step three that none of these irnpairments, individually or in

combinationJ met or equaled a disability listing (Tr. at 16-'18.) Therefore, the AL] assessed

 

4 ln making her finding at step one, the ALJ utilized Plaintiff’s original alleged onset date ofjuly 1, 2012,
rather than her amended onset date of August 5, 2013. (&ee 'I'r. at 12, 14.) However, Plaintiff does not argue
that any issues arise in this regard, and the Court finds none.

5

Plaintiff7 s RFC and determined that she could perform light work with further limitations
Cl'r. at 15.) Specifically,_the AL] found that Plaintiff
can occasionally lift and carry twenty pounds; frequently lift and carry ten
pounds; stand and walk six hours in an eight-hour workday; sit six hours in an
eight~hour workday; occasionally climb ladders, ropes, and scaffolds;
occasionally balance; tolerate no exposure to hazards; understand, remember,
and carry out very short and simple instructions; and never perform tasks at a
production pace or have quota requirements 1
(Tr. at 19.) Based on this determination, the AL] found under step four of the analysis that
Plaintiff could not perform any of her past relevant work (Tr. at 25.) However, the AL]
concluded at step five that, given Plaintist age, education, work experience, and RFC, along
with the testimony of the vocational expert regarding those factors, Plaintiff could perform
other jobs available in the national economy and therefore was not disabled CTr. at 25-27.)
Plaintiff now argues that the above RFC failed to properly account for her mental
limitations as required by l\/lascio v. Colvin, 780 F.Bd 632 (4th Cir. 2015). However, after a
careful review of the record, the Court finds that substantial evidence supports the mental
RFC assessed in this case.

At step three of the sequential analysis, the AL] determined that Plaintiff has moderate

limitations in concentration, persistence, and pace. In l\/.[ascio, the Fourth Circuit noted that

 

where such limitations are reflected at step three, the AL] should address those limitations in
assessing the RFC or should explain why the limitations do not affect the claimant’s ability to
work. 'I`he flourth Circui_t specifically held that “an AL] does not account for a claimant’s
limitations in concentration, persistence, and pace by restricting the hypothetical question to
simple, routine tasks or unskilled work.” 780 F.?)d at 638 (quotation omitted). This is because

“the ability to perform simple tasks differs from the ability to stay on task. Only the latter

6

limitation would account for a claimant’s limitation in concentration, persistence, or pace.”
id The Fourth Circuit further noted that

[p]erhaps the AL_] can explain why l\/iascio’s moderate limitation in
concentration, persistence, or pace at step three does not translate into a
limitation in l\/lascio’s residual functional capacity. For example, the AL] may
find that the concentration, persistence, or pace limitation does not affect
Mascio’s ability to worl<, in which case it would have been appropriate to
exclude it from the hypothetical tendered to the vocational expert But because
the AL] here gave no explanation, a remand is in order.

lj_._ (internal citation omitted).
in the present case, as noted above, the AL] found Plaintiff moderately limited in terms
of concentration, persistence, or pace at step three of the sequential analysis ln doing so, the
AL_] noted that:
[Plaintiff] testified mat she has difficulty concentrating when she is depressed
or manic. She stated she plays card games with her mother She documented
that she can pay bills, count change, and handle a savings account l_lowever,
[Plaintiff[ stated she does not follow written instructions, and cannot follow
' spoken instructions well. She documented that she can pay attention for fifteen
to twenty minutes, and does not finish what she starts.
('l`r. at 17.) in assessing Plaintiff’ s RFC, the AL] then found that Plaintiff s impairments
_ limited her in that she could only “understand, remember,\and carry out very short and simple
instructions” and could “never perform tasks at a production pace or have quota
requirements.” (Tr. at 19.)
Plaintiff now argues that these RFC restrictions fail to adequately address her moderate
limitations in concentrationJ persistence, or pace. In particular, she contends that “a limitation
to non-production pace or no quota requirements only addresses pace, not concentration or

persistence.” (Pl.’s Br. [Doc. #12] at 15.) ln response, Defendant notes that other decisions

in this District have specifically addressed the issue of whether such restrictions adequately

7

account for moderate limitations in concentration, persistence, or pace. E Farrington v.
M, No. l:lSCV846, 2017 WL 307180, at *4~5; Grant v. Colvin, No. 1:15CV515, 2016
WL 4007606, at *6-9 (M.D.l\l.C. july 26, 2016); Bryan-Tharpe v. Colvin, No. 1:15CV00272,
2016 wL 4079532 ar iv (M.D.N.c. july 29, 2016). 1a main the court undertook an ia_a@pth
analysis of the case law from other circuits underpinning the Fourth Circuit’s decision in

l\/lascio. After “review[ing] how those appellate courts (and district courts within those

 

circuits) have ruled in cases involving a moderate limitation in CPP and a restriction to non-

production work in the mental RFC,” the court concluded that “the weight of authority in the

 

circuits that rendered the rulings undergirding the flourth Circuit’s holding in Mascio supports

the view that [a] non-production restriction . . . sufficiently accounts for [a claimant’s]

 

moderate limitation in CPP.” Grant, at *7, *9.
Moreover, the AL] in the present case not only included significant RFC restrictions-
relating to Plaintiff’s limitations in concentration, persistence, and pace, but also specifically

explained her reasons for doing so in her decision As previously noted in other cases in this

 

District, the Fourth Circuit’s decision in Mascio

“does not broadly dictate that a claimant’s moderate impairment in `
concentration, persistence, or pace always translates into a limitation in the
RFC. Rather, Mascio underscores the AL]’s duty to adequately review the
evidence and explain the decision . . .

An AL] may account for a claimant’s limitation with concentration, persistence,
or pace by restricting the claimant to simple, routine, unskilled work where the
record supports this conclusion, either through physician testimony, medical
source statements, consultative examinationsJ or other evidence that is
sufficiently evident to the reviewing court.”

Tolbert v. Colvinj l:iBCV437, 2016 WL 6956629, at *8 (M.D.N.C. l\l_ov. 28, 2016) (finding

that RFC limitations to “simple, routine, repetitive tasks with simple, short instructions, in a

8

job that required making only simpie, work~related decisions, involved few_workplace changes,
and required only frequent contact with supervisors, co-workers, or the public” sufficiently
accounted for a Plaintift’ s moderate limitations in concentration, persistence, or pace in light
_ of the ALj’s explanation throughout the administrative decision) (quoting lones v. Colvin, No.
7:14€\700273, 2015 WL 5056784, at *10~12 (\W.D. Va. Aug. 20, 2015)).
neee, ee le :M, the At] listenean explained Why Pieiearre aeaaaeae le
concentration, persistence, or pace were accounted for by the RFC. in particular, the AL]
discussed the consistency of these findings with the opinions of the State agency psychological
consultants, Dr. Ben Williams and Dr. David Mullen. (Tr. at 23.) Both Dr. Williams and Dr.
Mullen determined that Plaintiff was moderately limited in concentration, persistence, and
pace (_se_e Tr. at 96 and 151) but nevertheless could perform simple, routine, repetitive tasks
('l`r. at 103, 154)._ Both consultants further explained that Plaintiff remained capable of
understanding remembering, and carrying out very short and simple instructions despite her
limitations in understanding memory, concentration, and persistence (Tr. at lOl~02, 139,
15'7.) Although the AL] assigned only partial weight to the overall Bndings of the State agency
psychological consultants, she specifically-accepted their findings regarding concentration,
persistence, and pace, noting that the evidence of records supported their determinations Cl`r.

at 23,)5 The ALJ specifically included in the RFC a §nding that Plaintiff could only

 

5 To the extent l)laintiff contends that the AL] failed to specifically state that Plaintiff could perform within the
RFC for a full B~hour worl<day, the Court notes that this finding is clearly part of the RFC determination, in
light of the AL]’s overall discussion and in light of the AL]’s reliance on the opinions of the state agency
physicians specifically considering that question Similarly, to the extent Plaintiff contends that state agency
physician Dr. Mulien found moderate limitations in Plaintiff’s “ability to complete a normal workday and
worlnveek without interruptions from psychologically based symptoms and to perform at a consistent pace
without an unreasonable number and length of rest periods” (Pl.’s Reply Br. [`Doc. #16] at 4), Dr. Mullen
specitically explained that with respect to that limitation, Plaintiff was still “able to carry out very short and

9

c‘understand, remember and carry out very short and simple instructions” ln addition, the
AL] added two additional concentration, persistence, and pace-related limitations to the RFC,
namely the restrictions that Plaintiff could “never perform tasks at a production pace” and
could never “have quota requirements,” as discussed above. CTr. at 19.)

Plaintiff nevertheless contends that the RFC is insufficient in light of Plairltiff’ s claim
that she can onlypay attention for 15 to 20 minutes and does not Hnish what she starts in
this regardJ at step three, the ALJ noted Plaintift’s various contentions, including her claim
“that she can only pay attention for fifteen to twenty minutes, and does not finish what she

_ startsi.” (Tr. at 17.) As to this contention, the AL] cited Plaintiff’ s Disability Report, in which
Plaintiff answered as follows:

For how long can you pay attention? 15 to 20 minutes
Do you finish what you start? (For example, a conversation,
chores, reading, watching a movie?) Yes X No

(Tr. at 311.) However, the AL] did not accept l)laintiff’s assertions in full. lnstead, the AL_]
made the following determination:

After careful consideration of the evidence, the undersigned finds that the
claimant’s medically determinable impairments could reasonably be expected to
cause the alleged symptoms; howeverJ the claimant’s statements concerning the
intensity, persistence and limiting effects of these symptoms are not entirely
consistent with the medical evidence and other evidence in the record for the
reasons explained in this decision Despite the allegations, the claimant
appeared as articulate and logical in her description of how things affected her.
Although she demonstrates some lack of understanding of some of her
conditions (seizures and blood counts), and the record demonstrates that she is
confused by ever changing medication regimen that sometimes triggers an
overdose, she takes her medicine when it is available and has been able to
document a log of her episodes of seizures and manic depressive episodes

 

simple iiisiiuctions” ('l`r. at 139), and he concluded that “[b]ased on totality of evidence in file including data
from PRT explanation, [Plaintiff] has severe mental impairments that impose functional limitations on day-to-
day activities but none great enough to preclude all worl<. [Plaintiff] is able to perform SRRTs.” (I`r. at 140.)

`10

When on her medication, [Plaintift] reported her medication was working
Further, Dr. Mast stated she was “doing amazingly well” after her [| hospital
admission [Plaintiff] stabilized on medication On]uly 24, ZUl 6, [Plaintiff] was
independent in all areas of activities of daily living, and used public
` transportation
(Tr. at 22.) Plaintiff does not challenge the AL]’s credibility determination or symptom
evaluation in this appeal6
Ultimately, the AL] not only adequately accounted for Plaintiffs concentration,

persistence, and pace limitations in the RFC itself, but also provided additional explanations

and bases for doing so in the decision. This is sufficient to create the requisite “logical bridge,”

 

and in these circu_mstances, there is no basis for a remand pursuant to l\/lascio. ln short, unlike

in Mascio, the instant AL]’s discussion of, and reliance on, substantial record evidence

 

adequately-explains the extent to which Plaintiff°s moderate limitation at step three translated
into additional RFC restrictions, and the RFC included specific limitations to only “very short
and simple instructions” and never performing tasks at a production pace or having a quota
requirement Accordingly, the Court finds no error.

lT lS THEREFORE RECOMMENDED that the Commissioner’s decision Ending

no disability be AFFIRMED, that Plainan s l\/lotion for judgment on the Pleadings [Doc.

 

5 Tlie state agency physicians likewise considered l’laintifl°s claims set out in her Disability Report, and still
reached the conclusions adopted by the AL], as set out above. In a footnote in her Brief, l)laintiff contends
that the AL] failed to specifically adopt the social limitations included by the state agency physicians (Pl. Br.
at 13 n.5.) lt is not clear _if Plaintiff intends to raise this as a separate claiin, but in any event, the AL] clearly
relied on the opinion of consultative psychologist Anthony Smith, Ph.D., and Plainljff’s own testimony in
concluding that no social limitations were needed in the R_FC. (I`r. at 22, 23 (notlng Dr. Smith’s opinion that
13laintiff “could likely interact with peers and co-worl§ers and respond appropriately to supervision”', Tr. at`l7
(noting only mild difficulties in social functioning and that Plaintiff has a fiancé, goes to church every Sunday,
is an usher, and shops in stores).)

11

#11] be DENIED, that Defendant’$ Motion for ]udgment On the Pleadjngs UDOC. #14] be
GRANTED, and that this action be DISMISSED With prejudice.
This, the 20th day of February, 2019.

ZS[ foi Efizabeth Peake

United States Magisttate ]udge

 

12

